DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2. 	The terminal disclaimer filed on 07/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,360,862 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for allowance
3.	Claims 1-5, 7, 8 and 10-20 are allowed.
The following is an examiner’s statement for reasons for allowance: 
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, a signal line loading structure in the inactive area of the display, wherein the signal line loading structure increases loading on the first signal line to compensate for a signal line loading difference between the first and second signal lines; a bias voltage supply line that biases the signal line loading structure; and additional signal lines that are orthogonal to the signal lines and that overlap the first signal line in the 2inactive area, wherein the signal line loading structure overlaps the first signal line at first and second locations, in the context of compensating the signal line loading difference by adding supplemental loading structure on the signal lines that are coupled to short 
As per claim 11, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, a loading structure located between the third and fourth signal lines in the inactive area that overlaps the first signal line in multiple locations to increase loading on the first signal line and compensate for a signal line loading difference between the first and second signal lines, wherein the loading structure is coupled to a bias voltage supply line, in the context of compensating the signal line loading difference by adding supplemental loading structure on the signal lines that are coupled to short pixel rows in display device in the manner claimed as a whole is not sufficiently taught or suggested in the prior art.
As per claim 16, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, a biased loading structure that overlaps the first signal line at first and second locations in the inactive area to compensate for a signal line loading difference between the first signal line and at least one of the other signal lines, wherein the biased loading structure  is located between the second and third signal lines, in the context of compensating the signal line loading difference by adding supplemental loading structure on the signal lines that are coupled to short pixel rows in display device in the manner claimed as a whole is not sufficiently taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693